Case 8:18-cv-02548-VMC-SPF Document 37-6 Filed 03/25/19 Page 1 of 2 PageID 406



                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE MIDDLE DISTRICT OF FLORIDA
                                 TAMPA DIVISION




 InVue Security Products Inc.,

        Plaintiff,

        v.                                      EXHIBIT 6
 Vanguard Products Group, Inc., d/b/a
 Vanguard Protex Global,

        Defendant.
       Case 8:18-cv-02548-VMC-SPF Document 37-6 Filed 03/25/19 Page 2 of 2 PageID 407




From:             Lee Grossman <lgrossman@grossmanlegal.com>
Sent:             Wednesday, February 27, 2019 6:48 PM
To:               Tim Williams
Cc:               Richard E. Fee
Subject:          Response to Your February 13, 2019 Letter



Tim:

This is in response to your letter of February 13, 2019.

   1. As you state, we believe the asserted claims are invalid, and thus cannot be infringed as a
      matter of law. Regarding whether the products have all of the limitations, this depends on how
      the court interprets the claims. For example, if the court’s construction somehow covers the
      new designs, perhaps the current products do not have the limitations. Thus, it is premature to
      state whether the products have each limitation. However, we will supplement the
      interrogatories after the court’s ruling on claim construction.

   2. We are currently scheduled to meet in Charlotte N.C. next Tuesday to show you the new
      designs. We will, when appropriate, supplement the interrogatory responses regarding the new
      designs.

   3. Regarding the production of documents, perhaps we can agree on a date that we can mutually
      exchange documents. Also, we should figure out the logistics. I believe we agreed not to
      forego using search terms. However, we do not want to twice electronically search employees’
      computers.

   4. Regarding the identity of Vanguard’s distributors and other third parties, we do not see how
      these are relevant. Moreover, we have information that InVue has approached Vanguard’s
      distributors in the past and used business force against Vanguard’s interests. We do not want
      this to happen again. If you can tell us how this information is relevant we will reconsider you
      request.

I believe this addresses all of your points in your letter. I am around Thursday, Friday and Monday if
you want to talk before Tuesday.

Lee




                                                    1
